          Case 3:17-cv-30116-KAR Document 66 Filed 11/29/18 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

 JORDAN ROY, ANGEL SULLIVAN-                    :
 BLAKE, and JUSTIN TRUMBULL,                    :     CIVIL ACTION NO.
 on behalf of themselves and others             :     3:17-cv-30116-KAR
 similarly situated,                            :
                                                :
                                Plaintiffs,     :
                                                :
                    v.                          :
                                                :
 FEDEX GROUND PACKAGE SYSTEM,                   :
 INC.,                                          :
                                                :
                                Defendant.      :


                                 NOTICE OF APPEARANCE
TO THE CLERK OF THE ABOVE-NAMED COURT:
       Please enter my appearance on behalf of the Defendant FedEx Ground Package System,

Inc. in the above-captioned matter.

Dated: November 29, 2018                      Respectfully Submitted,


                                               Defendant
                                               FEDEX GROUND PACKAGE SYSTEM, INC.

                                               By: /s/ Cheryl B. Pinarchick

                                               Cheryl B. Pinarchick, BBO No. 636208
                                               Fisher & Phillips LLP
                                               200 State Street
                                               7th Floor
                                               Boston, MA 02109
                                               Telephone: (617) 532-8215
                                               Facsimile: (617) 532-5899
                                               E-mail: cpinarchick@fisherphillips.com




FPDOCS 34754893.1
           Case 3:17-cv-30116-KAR Document 66 Filed 11/29/18 Page 2 of 2




                         Certificate of Service

      I hereby certify that this document(s) filed through the ECF
    system will be sent electronically to the registered participants
    as identified on the Notice of Electronic Filing (NEF) and paper
        copies will be sent to those indicated as non-registered
                   participants on November 29, 2018

             /s/ Cheryl B. Pinarchick




                                                                  2
FPDOCS 34754893.1
